OPINION OF THE COURT. Judgment having been entered, a motion was made by defendants’ counsel, that further proceedings be suspended until a suit in equity, pending between the plaintiffs and defendants in the state court, which involves the title to tlie premises recovered in this suit, shall be decided. . This motion was opposed by the plaintiff’s counsel. It is tlie practice of this court to stay the writ of possession on a judgment in ejectment, where the defendant has an equitable right, which this court can not investigate for want of jurisdiction, until the same shall be heard and decided in the state court And, if a conveyance of the legal title shall be decreed to the defendant, this court will give effect to the decree, by a final order to enjoin the writ of possession. In this mode of procedure, great inconvenience, expense and delay, arising from the limited jurisdiction of this court, are avoided. But. in this case, the court have jurisdiction of the matter in equity, as it arises between the parties to the present judgment. And. under such circumstances, to suspend the habere facias possessionem, until the defendants shall have spent their equity in a state court, would not only virtually supersede the jurisdiction of this court, but it would deprive the plaintiff of a right given to him by law. to be heard before this tribunal. Although tlie bill has been filed in tlie state court, yet the suit can not be said to be pending in that court, as the process has not been served, nor can notice be given, except by publication under the statute. But if tlie process had been served, this court, having jurisdiction of the equity, would not suspend the judgment on account of the proceedings in the state court.
*804An injunction bill is not considered an original bill, and a service of tbe subpoena on tbe counsel of tbe plaintiff in tbe ejectment, will be a sufficient notice.
A question was made, whether'the lessor of tbe plaintiff was entitled to a judgment, no notice to quit having been given by him to tbe defendants. But tbe court held that notice, by the English rule, was necessary only in cases where the relation of landlord and tenant subsists, and that such relation does not subsist in this case.
The defendants claim as the assignees of a contract of purchase, and there was no agreement that their assignor should enter into the possession. In the case of Spencer v. Marc-kel, 2 Ohio, 203, the court held that the English rule, as to notice, is not adopted by the law of Ohio.